PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,028,435
Issue Date: 8 Jun 2021
Application No. 15/968,613
Filing or 371(c) Date: 1 May 2018
Attorney Docket No.  ILMNP022/IP-1571-US
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed August 3, 2021, requesting the Office correct the spelling of the applicant’s name and issue a certificate of correction listing the correct spelling of the applicant.

The petition under 37 CFR 1.182 is granted.

The application was filed on May 1, 2018. The Application Data Sheet (ADS) filed on May 1, 2018 designated the applicant as “Ilumina, Inc.”. This is the name of the applicant listed on the May 30, 2018 filing receipt. 

This application matured into U.S. Patent No. 11,028,435 on June 8, 2021. A review of the Front Page of the Letters Patent reveals it contains the following information:

 (71) Applicant: Ilumina, Inc., San Diego, CA (US)

(73) Assignee:  Illumina, Inc., San Diego, CA (US)

Applicant filed the present petition under 37 CFR 1.182 to correct the obvious typographical error in the applicant’s name. The Rule 182 petition was accompanied by the required $420 petition fee, an ADS listing the correct spelling of the applicant’s name with appropriate strike-through text and underlined text to show changes, a draft certificate of correction listing the proper spelling of the applicant’s name, and the required $160 certificate of correction fee. 

Under the specific circumstances of this case, relief under 37 CFR 1.182 is appropriate. The petition is granted. Please find enclosed a corrected filing receipt listing the proper spelling of the applicant’s name.

The Office of Petitions has granted approval for Certificates of Correction branch to issue a certificate of correction to correct the spelling of the applicant’s name. However, petitioner is also requesting changes to the claims in the draft certificate of correction, filed August 3, 2021.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  corrected filing receipt